DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 21- 28, 30, 32, 37 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malachowski (US 6589792 B1) in view of Yoon et al. "3D particle position and 3D velocity field measurement in a microvolume via the defocusing concept." Measurement Science and Technology 17.11 (2006): 2897, further in view of Manri et al. (US 20120076349) and Tsukii et al. (US20120154804A1)
Regarding claim 21, Malachowski discloses a flow cytometer comprising: 
a micro-orifice configured to eject a fluidic stream; (See Col. 5:37 and Fig. 1 - nozzle (64));
an imaging device configured to image an ejected stream, the ejected stream being at least a portion of the fluidic stream ejected from the micro-orifice and comprising a continuous liquid stream or a stream of separated liquid droplets, wherein the imaging device includes a focusing apparatus; and (See Col. 6: 60-67 - and Figs. 1 and 2 - cameras (96, 98 and 102, particle 32 and stream 36)
at least one processor configured to receive and process an image of the ejected stream imaged by the imaging device (See Col. 7: 65 - digital video processor), to detect a particle located centrally within the ejected stream (See Col.6: 32-35 - particle is detected) and to evaluate a trajectory of the ejected stream from the received image based on the particle (See Col. 4: 32-35 - monitoring the trajectory of a droplet in real time).
Malachowski does not explicitly disclose; to detect one or more contrasted spots, and to evaluate a trajectory of the ejected stream in first and second axis directions orthogonal to a direction in which the ejected stream is ejected from the micro-orifice, based on the one or more contrasted spots detected in the received image, wherein the at least one processor is further configured to determine a first brightness level within at least one central region of the liquid stream or liquid droplets and a second brightness level in at least one remaining region of the liquid stream or liquid droplets and to control the focusing apparatus based on the determined first and second brightness levels so as to change a focus of the received image.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses detect the one or more contrasted spots (See Section 1, Page 2898 - detecting three-dimensional particle positions and volumetric three-dimensional microflow diagnostics in microfluidic devices; and Figs. 14-17), and evaluate a trajectory of the ejected stream e based on the one or more contrasted spots in first and second axis directions detected in the received image (See Section 6 - 3D particle tracking and 3D flow measurement).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the flow cytometer disclosed by Malachowski to add the flow type particle image analysis of Yoon as above, in order to detect three-dimensional particle positions and conducting three-dimensional microflow diagnostics in a microvolume via a three-pinhole defocusing concept. (Yoon, Section 7. Abstract).
Furthermore, Manri from the same or similar endeavor of flow type particle image analysis discloses wherein the at least one processor is further configured to determine a first brightness level within at least one central region of the liquid stream or liquid droplets and a second brightness level in at least one remaining region of the liquid stream or liquid droplets and to control the focusing apparatus based on the determined first and second brightness levels so as to change a focus of the received image. (See [0057 - 0065] and Figs. 6-9- Focal adjustment parameter is calculated using the density values bla and cen.  The density value bla is a density value around the outline of the object region representing the standard particle and shows the lowest (darkest) value among the density values in the object region. The density value cen is a density value around the center of the object region and shows the highest (brightest) value among the density values in the center portion of the object region). 
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the flow cytometer disclosed by Malachowski to add the flow type particle (Manri, [0018]).
Moreovere, Manri from the same or similar endeavor of flow type particle image analysis discloses in first and second axis directions orthogonal to a direction in which the ejected stream is ejected from the micro-orifice (See FIG 2 – the z axis representing the direction in which the ejected stream is ejected from the micro-orifice; and [0069] - the analyzing unit 90 analyzes the position where the sample S passes on the plane orthogonal to the Z direction).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the flow cytometer disclosed by Malachowski to add the analyzing unit of Tsukii as above, in order to measure the optical information of the sample S with a small variation or perform position analysis with high accuracy (Tsukii, [0073]).

Regarding claim 22, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Furthermore, discloses Malachowski, further comprising:
electrostatic deflection apparatus configured to deflect the liquid droplets (See Col. 6: 17-20 - and Fig. 1 - sorting force generator (80) such as electrostatic plates); and
charging apparatus configured to apply charges to individual liquid droplets so that individual liquid droplets carrying micro-particles may be sorted according to pre-selected sorting criteria (See Col. 5 : 60-65 - a charging ring can be used and positioned below the droplet break-off point such that the individual droplets can be charged).
Regarding claim 23, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Malachowski does not explicitly disclose the flow cytometer of claim 21, wherein the focus of the received image is changed according to a contrast ratio computed from the first and second brightness levels.
However, Manri from the same or similar endeavor of flow type particle image analysis discloses wherein the focus of the received image is changed according to a contrast ratio computed from the first and second brightness levels (See [0019] - e of a ratio between a density value around a center of a particle image and a density value around an outline thereof, a difference between the density value around the center of the particle image and the density value around the outline thereof, and a density value around the center of the particle image, the any one of the ratio, the difference, and the density value being calculated as a particle image feature parameter value; and performing focal adjustment of the imaging unit on the basis of the parameter value; and [0063 - 0064] - Focal adjustment parameter = b/a). 
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above. 
Regarding claim 24, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Furthermore, Malachowski discloses the flow cytometer of claim 21, wherein the at least one processor is configured to evaluate the trajectory of the ejected stream (See Col. 4: 32-35 - monitoring the trajectory of a droplet in real time)
 based upon an arrangement of one or more bright spots detected within the image of the ejected stream.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses based upon an arrangement of one or more bright spots detected within the image of the ejected stream. (See Section 6 - 3D particle tracking and 3D flow measurement).
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above.
Regarding claim 25, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 24, and is analyzed as previously discussed with respect to that claim.
Furthermore, Malachowski discloses the flow cytometer of claim 24, wherein the at least one processor is configured to evaluate the trajectory (See Col. 4: 32-35 - monitoring the trajectory of a droplet in real time)
Malachowski does not explicitly disclose by identifying a line that connects the one or more bright spots.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses by identifying a line that connects the one or more bright spot (See Sections 3 and 6 - streak lines).
Examiner also asserts that detect and evaluating a trajectory of an object using pixel values is well known in the art as evidenced by Ono (US20080024619 A1)
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 1, above. 
Regarding claim 26, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
the flow cytometer of claim 21, wherein the at least one processor is further configured to compute an angle associated with the trajectory of the ejected stream (See Col 14: 50-60  - When a clogged nozzle, for example, diverts the stream at an angle, the imaging technique of comparing subsequent images to a steady state image would allow the flow cytometer to determine that a catastrophic event was occurring and issue a warning to the user or even automatically interrupt the sorting process).
Regarding claim 27, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 26, and is analyzed as previously discussed with respect to that claim.
Furthermore, discloses Malachowski the flow cytometer of claim 26, wherein the computed angle is a measure of deviation of the ejected stream from a predetermined direction (See Col 14: 50-60 - When a clogged nozzle, for example, diverts the stream at an angle, the imaging technique of comparing subsequent images to a steady state image would allow the flow cytometer to determine that a catastrophic event was occurring and issue a warning to the user or even automatically interrupt the sorting process).
Regarding claim 28, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 26, and is analyzed as previously discussed with respect to that claim.
Furthermore, discloses Malachowski the flow cytometer of claim 26, wherein the at least one processor is further configured to detect an abnormality in operation of the flow cytometer if the computed angle is greater than a predetermined threshold value (See Col 14: 50-60  - When a clogged nozzle, for example, diverts the stream at an angle, the imaging technique of comparing subsequent images to a steady state image would allow the flow cytometer to determine that a catastrophic event was occurring and issue a warning to the user or even automatically interrupt the sorting process).
Regarding claim 30, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 28, and is analyzed as previously discussed with respect to that claim.
Furthermore, discloses Malachowski the flow cytometer of claim 28, wherein the at least one processor is further configured to execute an alerting function if the computed angle is greater than a predetermined threshold value. (See Col 14: 50-60  - When a clogged nozzle, for example, diverts the stream at an angle, the imaging technique of comparing subsequent images to a steady state image would allow the flow cytometer to determine that a catastrophic event was occurring and issue a warning to the user or even automatically interrupt the sorting process).
Regarding claim 32, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Furthermore, Malachowski discloses the flow cytometer of claim 21, wherein the at least one processor is configured to calculate the trajectory of the ejected stream (See Col. 4: 32-35 - monitoring the trajectory of a droplet in real time)
Malachowski does not explicitly disclose in a focus direction based upon a first focus condition of a first portion of the ejected stream and a second focus condition of a second portion of the ejected stream.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses in a focus direction based upon a first focus condition of a first portion of the ejected stream and a second focus condition of a second portion of the ejected stream (See Section 6 - 3D particle tracking and 3D flow measurement).
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above.
Regarding claim 37, claim 37 is reject under the same art and evidentiary limitations as determined for the device of claim 21.
Regarding claim 38, claim 38 is reject under the same art and evidentiary limitations as determined for the device of claim 21.
Regarding claim 39, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Malachowski does not explicitly disclose the flow cytometer of claim 21, wherein the processor is further configured to determine a deviation of the trajectory of the ejected stream, in the first and second axis directions, from a predetermined trajectory and to generate first and second position signals based on the determined deviation..
However, Tisukii from the same or similar endeavor of flow type particle image analysis discloses flow cytometer of claim 21, wherein the processor is further configured to determine a deviation of the trajectory of the ejected stream, in the first and second axis directions, from a predetermined trajectory and to generate first and second position signals based on the determined deviation. (See [0070] - alyzing unit corrects the signals SG2,  SG3, and SG1 due to the deviation of the analyzed position of the sample S). 
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above. 
Regarding claim 40, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 27, and is analyzed as previously discussed with respect to that claim.
Malachowski does not explicitly disclose the trajectory evaluation system of claim 37, wherein the processor is further configured to determine a deviation of the trajectory of the ejected stream, in the first and second axis directions, from a predetermined trajectory and to generate first and second position signals based on the determined deviation.
However, Tisukii from the same or similar endeavor of flow type particle image analysis discloses trajectory evaluation system of claim 37, wherein the processor is further configured to determine a deviation of the trajectory of the ejected stream, in the first and second axis directions, from a predetermined trajectory and to generate first and second position signals based on the determined deviation. (See [0070] - alyzing unit corrects the signals SG2, SG3, and SG1 due to the deviation of the analyzed position of the sample S). 
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above. 
	Claims 29, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malachowski (US 6589792 B1) in view of Yoon et al. "3D particle position and 3D velocity field measurement in a microvolume via the defocusing concept." Measurement Science and Technology 17.11 (2006): 2897, further in view of Manri et al. (US 20120076349), Tsukii et al. (US20120154804A1) and Wang et al. (US 20120135874 A1).
Regarding claim 29, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 28, and is analyzed as previously discussed with respect to that claim
	Furthermore, Malachowski discloses 	the flow cytometer of claim 28, wherein the detected abnormality is associated the micro-orifice (See Col 14: 50-60 - When a clogged nozzle, for example, diverts the stream at an angle, the imaging technique of comparing subsequent images to a steady state image would allow the flow cytometer to determine that a catastrophic event was occurring and issue a warning to the user or even automatically interrupt the sorting process)
 a micro-fluidic chip.
	However, Wang from the same or similar endeavor of flow type particle image analysis discloses a micro-fluidic chip (See [0188] - a microfluidic chip).
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device disclosed by Malachowski to add the teachings of Wang as above, in order to enables rapid, inexpensive, sensitive, robust, and accurate quantification of CNA biomarkers (Wang, [0038]).
Regarding claim 35, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Furthermore, discloses Malachowski the he flow cytometer of claim 21, wherein the at least one processor is further configured to identify a width of the ejected stream in received image and determine a diameter of the micro-orifice based upon the identified width of the ejected stream (See Col. 4: 1 - 5 and Fig.  - an image of the stream can be used to determine the width of the stream at a given point and correlate this to a nozzle size being used by the cytometer).
Regarding claim 36, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim
	Malachowski does not explicitly disclose flow cytometer of claim 21, wherein the micro-orifice is an exit orifice of a micro-fluidic chip.
	However, Wang from the same or similar endeavor of flow type particle image analysis discloses flow cytometer of claim 21, wherein the micro-orifice is an exit orifice of a micro-fluidic chip (See [0188] - a microfluidic chip).
(Wang, [0038]).
Claims 31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malachowski (US 6589792 B1) in view of Yoon et al. "3D particle position and 3D velocity field measurement in a microvolume via the defocusing concept." Measurement Science and Technology 17.11 (2006): 2897, further in view of Manri et al. (US 20120076349), Tsukii et al. (US20120154804A1) and Evans (US 20120301869 A1)
Regarding claim 31, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 21, and is analyzed as previously discussed with respect to that claim.
Malachowski does not explicitly disclose the flow cytometer of claim 21, further comprising movable sample collection tubes that are configured to be moved in an automated manner responsive to the at least one processor determining that the trajectory of the ejected stream deviates from a predetermined trajectory
However, Evans from the same or similar endeavor of particle separation discloses 21, further comprising movable sample collection tubes that are configured to be moved in an manner responsive to the at least one processor determining that the trajectory of the ejected stream deviates from a predetermined trajectory (See [0037] - X-Y-Z stage 44).
Malachowski, Yoon, Manri and Tisukii do not explicitly disclose in an automated manner. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to positioning stage to move the sample collection tubes in an automated manner, since it has been held that broadly providing a mechanical or automatic means to replace In re Venner, 120 USPQ 192.
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the flow cytometer disclosed by Malachowski to add the multi-axial
movable stage of Evans as above, in order to enable the coarse adjustment of a device when it is used in conjunction with a flow cytometer or cell sorter to redirect particles (Evans, Col.6:40-48).
Regarding claim 33, Malachowski, Yoon, Manri,Tisukii and Evans disclose all the limitations of claim 32, and is analyzed as previously discussed with respect to that claim.
Malachowski does not explicitly disclose the flow cytometer of claim 14, wherein the first focus condition is evaluated by focusing a first bright spot centrally in the ejected stream near a first end of the ejected stream and the second focus condition is evaluated by focusing a second bright spot centrally in the ejected stream near a second end of the ejected stream.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses the flow cytometer of claim 32, wherein the first focus condition is evaluated by focusing a first bright spot centrally in the ejected stream near a first end of the ejected stream and the second focus condition is evaluated by focusing a second bright spot centrally in the ejected stream near a second end of the ejected stream (See Section 6 - 3D particle tracking and 3D flow measurement).
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above.
Regarding claim 34, Malachowski, Yoon, Manri and Tisukii disclose all the limitations of claim 32, and is analyzed as previously discussed with respect to that claim.
the flow cytometer of claim 32, wherein the at least one processor is configured to calculate the trajectory of the ejected stream (See Col. 4: 32-35 - monitoring the trajectory of a droplet in real time)
Malachowski does not explicitly disclose based upon a difference in positions associated with the first focus condition and second focus condition.
However, Yoon from the same or similar endeavor of flow type particle image analysis discloses based upon a difference in positions associated with the first focus condition and second focus condition (See Section 6 - 3D particle tracking and 3D flow measurement).
The motivation for combining Malachowski, Yoon, Manri and Tisukii has been discussed in connection with claim 21, above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                              

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486